Petition for Writ of
Mandamus Dismissed and Memorandum Opinion filed August 11, 2011.
 
            
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00674-CV
____________
 
IN RE PRINCE KAMAL MALIK MUHAMMAD 
A/K/A TERRY JEROME BECK, Relator
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
240th District Court
Fort Bend County
Trial Court Cause No. 10-DCV-185518
 
 
 

MEMORANDUM
OPINION
            On August 8, 2011, Relator, Prince Kamal Malik Muhammad, an
inmate, filed a petition for writ of mandamus in this Court.  See Tex.
Gov’t Code Ann §22.221 (Vernon 2004); see also Tex. R. App. P. 52.1.  Relator
requests we compel three prison employees to return personal property to him.  
            This Court’s mandamus jurisdiction is governed by section
22.221 of the Texas Government Code.  Section 22.221 expressly limits the
mandamus jurisdiction of the courts of appeals to:  (1) writs against a
district court judge or county court judge in the court of appeals’ district,
and (2) all writs necessary to enforce the court of appeals’ jurisdiction. 
Tex. Gov’t Code Ann. § 22.221 (Vernon 2004).  Because the petition for writ of
mandamus is not directed toward a district or county court judge in our
district and is not necessary to enforce this court’s jurisdiction, we have no
jurisdiction.  See Tex. Gov’t Code Ann. § 22.221(b)(1).
            Accordingly, the petition for writ of mandamus is ordered
dismissed.
                                                            PER
CURIAM
 
Panel
consists of Justices Brown, Boyce and McCally.